Title: The Defence No. XVIII, [6 October 1795]
From: “Camillus”,Hamilton, Alexander
To: 



[New York, October 6, 1795]

It is provided by The tenth article of the Treaty that “Neither Debts due from individuals of the one Nation to Individuals of the other, nor shares nor monies, which they may have in the public funds, or in the public or private banks, shall ever in any event of War or national differences be sequestered or confiscated, it being unjust and impolitic that debts and engagements contracted and made by individuals having confidence in each other and in their respective Governments should ever be destroyed or impaired by national authority on account of National Differences and Discontents.”
The virulence with which this article has been attacked cannot fail to excite very painful sensations in every mind duly impressed with the sanctity of public faith and with the importance of national credit and character; at the same time that it furnishes the most cogent reasons to desire that the preservation of peace may obviate the pretext and the temptation to sully the honor and wound the interests of the country by a measure which the truly enlightened of every nation would condemn.
I acknowlege without reserve that in proportion to the vehemence of the opposition against this part of the Treaty is the satisfaction, I derive from its existence; as an obstacle the more to the perpretation, of a thing which in my opinion besides deeply injuring our real and permanent interest would cover us with ignominy. No powers of language at my command can express the abhorrence I feel at the idea of violating the property of individuals which in an authorised intercourse in time of peace has been confided to the faith of our Government and Laws, on account of controversies between Nation and Nation. In my view Every moral and every political sentiment unite to consign it to execration.
Neither will I dissemble that the dread of the effects of the spirit which patronises that idea has ever been with me one of the most persuasive arguments for a pacific policy on the part of the UStates. Serious as the evil of War has appeared at the present stage of our affairs the manner in which it was to be apprehended it might be carried on was still more formidable than the thing itself. It was to be feared that in the fermentation of certain wild opinions, those wise just & temperate maxims which will for ever constitute the true security & felicity of a state would be overruled & that a war upon credit, eventually upon property and upon the general principles of public order might aggravate and embitter the ordinary calamities of foreign war. The confiscation of debts due to the enemy might have been the first step of this destructive process. From one violation of justice to another the passage is easy. Invasions of right still more fatal to credit might have followed, & this by extinguishing the resources which that could have affarded might have paved the way to more comprehensive & more enormous depredations for a substitute. Terrible examples were before us and there were too many not sufficiently remote from a disposition to admire and imitate them.
The earnest and extensive clamours against the part of the Treaty under consideration confirm that anticipation, and while they enhance the merit of the provision, they also inspire a wish that some more effectual barrier had been erected against the possibility of a contrary practice ever being at any ill fated moment obtruded upon our public Councils. It would have been an inestimable gem in our national constitution had it contained a positive prohibition against such a practice; except perhaps by way of reprisal for the identical injury on the part of another Nation.
Analagous to this is that liberal and excellent provision in the British Magna Charta which declares that 
   
   Note   *Si Mercatores sint de terra contra nos guerrina et tales inveniantur in terra nostra in principio guerrae attachientur sine damno corporum suorum vel rerum donec sciatur a nobis vel a Capitali Justiciario nostro quo modo Mercatores terrae nostrae tractantur qui tunc inveniantur in terra illa contra nos guerrina; Et si nostri salvi sint ibi alii salvi sint in terra Nostra. Magna Charta Cap XXX.

 “if the Merchants of a Country at war with England are found there in the beginning of the War, they shall be attached without harm of body or effects, till it is known in what manner English Merchants are treated in the enemy Country; and if they are safe that the foreign Merchants shall also be safe.” The learned Coke pronounces this to be the jus belli or law of War: And the elegant and enlightened Montesquieu speaking of the same provision breaks out into this exclamation
   Spirit of Laws Book XX Ch XIV.
— “It is noble that the English Nation have made this one of the articles of its Liberty.” How much is it to be regretted that our Magna Charta is not unequivocally decorated with a like feature; and that in this instance we who have given so many splendid examples to mankind are excelled in constitutional precaution for the maintenance of Justice.
There is indeed ground to assert that the contrary principle would be repugnant to that article of our constitution which provides that “No state shall pass any law impairing the obligation of Contracts.” The spirit of this clause though the letter of it be restricted to the States individually must on fair construction be considered as a rule for the UStates and if so could not easily be reconciled with the confiscation or sequestration of private debts in time of war. But it is a pity that so important a principle should have been left to inference & implication and should not have received an express and direct sanction.
This position must appear a frightful heresy in the eyes of those who represent the confiscation or sequestration of Debts as our best means of retaliation and coertion, as our most powerful, sometimes as our only weapon of defence.
But so degrading an idea will be rejected with disdain by every man who feels a true and well informed national pride, by every man who recollects and glories that in a state of still greater immaturity we atchieved independence without the aid of this dishonorable expedient;
   The Fœderal Government never resorted to it, and a few only of the State Governments stained themselves with it. It may perhaps be said that the Fœderal Government had no power on the subject; but the reverse is truly the case. The Fœderal Government alone had power. The State Governments had not though some of them undertook to exercise it. This position is founded on the solid ground that the confiscation or sequestration of the debts of an enemy is a high act of reprisal and War necessarily & exclusively incident to the power of making war which was always in the Fœd Govt.
 that even in a revolutionary War a war of Liberty against usurpation our national Councils were never provoked or tempted to depart so widely from the path of rectitude by every man who though careful not to exaggerate for rash and extravagant projects can nevertheless fairly estimate the real resources of the Country for meeting dangers which prudence cannot avert.
Such a man will never endure the base doctrine that our security is to depend on the tricks of a Swindler. He will look for it in the courage and constancy of a free brave and virtuous people—in the riches of a fertile soil—an extended and progressive industry—in the wisdom and energy of a well constituted & well administered Government—in the resources of a solid, if well supported, national Credit—in the armies which if requisite could be raised—in the means of maritime annoyance which if necessary we could be organised and with which we could inflict deep wounds on the commerce of a hostile nation. He will indulge an animating consciousness, that while our situation is not such as to justify our courting imprudent enterprises, neither is it such as to oblige us in any event to stoop to dishonorable means of security or to substitute a crooked and piratical policy for the manly energies of fair and open war.
What is the consequence of the favourite doctrine that The confiscation or sequestration of private Debts is our most powerful if not our only weapon of defence? Great Britain is the only Power against whom we could wield it; since tis to her citizens alone that ours are largely indebted. What are we to do then against any other Nation which might think fit to menace us? Are we for want of adequate means of defence to crouch beneath the uplifted rod and sue for mercy? Or has providence guaranteed us specially against the malice or ambition of every power on earth but Great Britain?
Tis at once curious & instructive to mark the inconsistencies of the disorganising sect. Is the question to discard a spirit of accommodation and seek war with Great Britain? Columns are filled with the most absurd exaggerations to prove that we are able to meet her not only on equal but upon superior terms. Is the question—Whether a stipulation against the confiscation or sequestration of private debts ought to have been admitted into the Treaty? Then are we a people destitute of the means of war—with neither armies fleets nor magazines—then is our best if not our only weapon of defence—the power of confiscating or sequestrating the debts which are due to the subjects of Great Britain—in other words the power of committing fraud of violating public faith of sacrificing the principles of commerce of prostrating Credit.
Is the question—whether free ships shall make free goods, whether naval stores shall or shall not be deemed contraband? Then the appeal is to what is called the modern law of Nations then is the cry that recent usage has changed and mitigated the rigor of ancient maxims. But is the question whether private debts can be rightfully confiscated or sequestered? Then the utmost rigour of the ancient doctrine is to govern and modern usage and opinion are to be discarded. The old rule or the new is to be adopted or rejected just as may suit our convenience.
An inconsistency of another kind but no less curious is observable in a position, repeatedly heared from the same quarter, namely that the sequestration of Debts is the only peaceable mean of doing ourselves justice and avoiding war. If we trace the origin of the pretended right to confiscate or sequester Debts—We find it & that in the very authority principally relied upon to prove it to be this—(Bynkershoek Questiones Juris Publici L I C II) “Since it is the condition of War that Enemies may be deprived of all their rights, it is reasonable that every thing of an enemy’s found among his enemies should change its owner and go to the Treasury.” Hence it is manifest that the right itself, if it exists, presupposes as the condition of its exercise an actual state of War and the relation of enemy to enemy. Yet we are fastidiously told that this high and explicit act of war, is a peaceable mean of doing ourselves justice and avoiding war. Why are we thus told—Why is this strange paradox attempted to be imposed upon us—Why but that it is the policy of the conspirators against our peace to endeavour to disguise the hostilities into which they wish to plunge us with a specious outside and to precipitate us down the precipice of War while we imagine we are quietly and securely walking along its summit.
Away with these absurd and degrading sophisms. Blush ye Apostles of temerity of meaness & Deception. Cease to beckon us to war and at the same to freeze our courage by the cowardly declaration that we have no resource but in fraud. Cease to attempt to persuade us that peace may be maintained by means which constitute War. Cease to tell us that War is preferable to dishonor; and yet as our first step urge us into irretrievable dishonor. A magnanimous a sensible people cannot listen to your crude lessons. Why will ye persevere in accumulating ridicule and contempt upon your own heads?
In the further observations which I shall offer on this article I hope to satisfy not ye but all discerning men and good citizens that instead of being a blemish, it is an ornament to the instrument in which it is contained; that it is as consistent with true policy as with substantial justice & that the objections to it are futile.
